


Exhibit 10.29
VOTING AGREEMENT AND IRREVOCABLE PROXY
This Voting Agreement and Irrevocable Proxy (the “Agreement”) is entered into as
of February 24, 2012 by and between Mark T. Troughton (“Stockholder”) and Green
Dot Corporation, a Delaware corporation (the “Company”).
WHEREAS, the Company and Stockholder are parties to that certain Separation
Agreement, dated as of the date hereof (as amended from time to time, the
“Separation Agreement”); and
WHEREAS, the execution and delivery of this Agreement by Stockholder is a
material inducement to the willingness of the Company to enter into the
Separation Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Voting Restrictions; Grant Of Proxy
Section 1.01Voting Restrictions on Shares. Stockholder hereby agrees that, prior
to the third anniversary of the date hereof, at every meeting of the
stockholders of the Company, and at every adjournment or postponement thereof,
he will vote, to the extent not voted by the person(s) appointed under the Proxy
(as defined in Section 1.02 below), the Shares (as defined below) and any New
Shares (as defined below) in accordance with the recommendation of management or
the Board of Directors of the Company with respect to each matter on which the
holders of shares of Class A Common Stock or Class B Common Stock are entitled
to vote.
Section 1.02Irrevocable Proxy. Concurrently with the execution and delivery of
this Agreement, Stockholder shall deliver to the Company a duly executed proxy
in the form attached hereto as Exhibit A (the “Proxy”), which proxy is coupled
with an interest sufficient in law to support an irrevocable proxy, and, until
the third anniversary of the date hereof, shall be irrevocable to the fullest
extent permitted by law, with respect to each and every meeting of stockholders
of the Company or action or approval by written resolution or consent of
stockholders of the Company with respect to the matters contemplated by Section
1.01 covering the total number of Shares and New Shares in respect of which
Stockholder is entitled to vote at any such meeting or in connection with any
such written consent. Upon the execution of this Agreement by Stockholder,
Stockholder hereby revokes any and all prior proxies (other than the Proxy)
given by Stockholder with respect to the subject matter contemplated by Section
1.01.
Section 1.03    Effect on New Shares. Any shares of Company capital stock or
other securities of the Company that Stockholder purchases or with respect to
which Stockholder otherwise acquires beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) after the date of
this Agreement and prior to the third anniversary of the date hereof, including
by reason of any stock split, stock dividend, reclassification, recapitalization
or other similar transaction or pursuant to the exercise of Company Options and
Other Rights (as defined below) (collectively, the “New Shares”) shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares.




--------------------------------------------------------------------------------




ARTICLE 2
Representations And Warranties Of Stockholder
Stockholder represents and warrants to the Company as of the date hereof that:
Section 2.01Authorization. Stockholder has all requisite power, capacity and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Stockholder
and the consummation by Stockholder of the transactions contemplated hereby have
been duly authorized by all necessary action, if any, on the part of
Stockholder, and no other actions or proceedings on the part of Stockholder are
necessary to authorize the execution and delivery by Stockholder of this
Agreement and the consummation by Stockholder of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Stockholder and,
assuming the due authorization, execution and delivery of this Agreement by the
Company, constitutes a valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally and to general
principles of equity.
Section 2.02Non-Contravention. The execution and delivery of this Agreement does
not, and the performance by Stockholder of his agreements and obligations
hereunder will not, conflict with, result in a breach or violation of or default
under (with or without notice or lapse of time or both), or require notice to or
the consent of any person under, any agreement, commitment, law, rule,
regulation, judgment, order or decree to which Stockholder is a party or by
which Stockholder is, or any of his assets are, bound, except for such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, prevent or delay Stockholder from performing his obligations
under this Agreement.
Section 2.03Ownership of Shares. As of the date hereof, Stockholder is the
beneficial or record owner of, or exercises voting power over, that number of
shares of Company capital stock set forth on the signature page hereto (all such
shares owned beneficially or of record by Stockholder, or over which Stockholder
exercises voting power, on the date hereof, collectively, the “Shares”). As of
the date hereof, the Shares constitute Stockholder's entire interest in the
outstanding shares of Company capital stock and Stockholder is not the
beneficial or record holder of, and does not exercise voting power over, any
other outstanding shares of capital stock of the Company. No person not a
signatory to this Agreement has a beneficial interest in or a right to acquire
or vote any of the Shares (other than, if Stockholder is a married individual
and resides in a state with community property laws, the community property
interest of his or her spouse to the extent applicable under such community
property laws). The Shares are free and clear of any lien or encumbrance and any
other limitation or restriction (including any restriction on the right to vote
or otherwise dispose of such shares). None of the Shares is subject to any
voting trust or other agreement or arrangement with respect to the voting of
such shares. Stockholder's principal residence or place of business is set forth
on the signature page hereto.






--------------------------------------------------------------------------------




Section 2.04Ownership of Other Company Securities. As of the date hereof,
Stockholder is the legal and beneficial owner of the number of options and other
rights to acquire, directly or indirectly, shares of Class A Common Stock of the
Company or Class B Common Stock (collectively, “Common Stock”) of the Company
set forth on the signature page hereto (collectively, the “Company Options and
Other Rights”). The Company Options and Other Rights are free and clear of any
lien or encumbrance and any other limitation or restriction (including any
restriction on the right to vote or otherwise dispose of such shares).
ARTICLE 3
Representations And Warranties Of The Company
The Company represents and warrants to Stockholder as of the date hereof that:
Section 3.01.Corporation Authorization. The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action. This Agreement
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms.
Section 3.02.Non-Contravention. The execution, delivery and performance by the
Company of this agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of the Company, (ii) violate any applicable law, rule, regulation,
judgment, injunction, order or decree, (iii) require any consent or other action
by any person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
the Company is entitled under any provision of any agreement or other instrument
binding on the Company or (iv) result in the imposition of any lien or
encumbrance on any asset of the Company.
ARTICLE 4
Covenants Of Stockholder
Stockholder hereby covenants and agrees that:
Section 5.01.No Proxies for Shares. Except pursuant to the terms of this
Agreement, Stockholder shall not, without the prior written consent of the
Company, directly or indirectly, grant any proxies or enter into any voting
trust or other agreement or arrangement with respect to the voting of any shares
of Common Stock that is in any manner inconsistent with Section 1.01 hereof,
until after the third anniversary of the date hereof.
Section 5.02.No Actions. Except as otherwise provided herein, Stockholder shall
not, in his capacity as a stockholder of the Company, directly or indirectly,
take any action that would make any representation or warranty contained herein
untrue or incorrect or be reasonably expected to have the effect of impairing
the ability of Stockholder to perform his obligations under this Agreement.




--------------------------------------------------------------------------------




ARTICLE 5
Miscellaneous
Section 5.01.Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission but not
electronic mail) and shall be given,
if to the Company, to:
Green Dot Corporation
605 East Huntington Drive, Suite 205
Monrovia, CA 91016
Attention: Legal Department
Facsimile No.: (626) 775-3704
if to Stockholder, to the address set forth for Stockholder on the signature
page hereof.
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding business day in the place of
receipt.
Section 5.02.Further Assurances. Stockholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments, and use his
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable law
to implement the voting restrictions contemplated by this Agreement.
Section 5.03.Amendments and Waivers; Termination. (a) Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement or in the case of a waiver, by the party against whom the waiver is to
be effective.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
(c)    This Agreement shall terminate automatically on to the third anniversary
of the date hereof.
Section 5.04.Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.
Section 5.05.Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and




--------------------------------------------------------------------------------




assigns; provided that no party may assign, delegate or otherwise transfer any
of his rights or obligations under this Agreement without the consent of the
other party hereto. Notwithstanding the foregoing, nothing in this Section 5.05
or elsewhere in this Agreement shall prevent the Stockholder from transferring
all or a portion of the Shares or create any obligations for third-party
purchasers of the Shares, provided that the Stockholder does not beneficially
own (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) the Shares held by such third parties following such purchases.
Section 5.06.Governing Law. This Agreement and any claim or dispute arising
hereunder or in connection herewith shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the conflicts
of law rules of such state.
Section 5.07.Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the actions contemplated hereby
shall be brought in the United States District Court for the District of
Delaware or any Delaware State court sitting in Wilmington, Delaware, so long as
one of such courts shall have subject matter jurisdiction over such suit, action
or proceeding, and that any cause of action arising out of this Agreement shall
be deemed to have arisen from a transaction of business in the State of
Delaware, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 5.01
shall be deemed effective service of process on such party.
Section 5.08.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 5.09.Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
Section 5.10Entire Agreement. This Agreement and the documents and instruments
and other agreements specifically referred to herein or delivered pursuant
hereto (including, without limitation, the Proxy) constitutes the entire
agreement between the parties with respect to




--------------------------------------------------------------------------------




the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.
Section 5.11Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
Section 5.12Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the Company will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of Stockholder set forth herein or in the Proxy. Therefore, it is agreed that,
in addition to any other remedies that may be available to the Company upon any
such violation of this Agreement or the Proxy, the Company shall have the right
to enforce such covenants and agreements and the Proxy by specific performance,
injunctive relief or by any other means available to the Company at law or in
equity and Stockholder hereby waives any and all defenses that could exist in
his favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Voting Agreement
and Irrevocable Proxy as of the day and year first above written.
GREEN DOT CORPORATION




 
STOCKHOLDER:
By: /s/ Steven W. Streit
 
/s/ Mark T. Troughton
Name: Steven W. Streit
 
Name: Mark T. Troughton
Title: CEO
 
 
 
 
(Print Address)
 
 
 
 
 
(Print Address)
 
 
 
 
 
(Print Fax Number)
 
 
 
 
 
(Print Telephone Number)

Shares and Company Options and Other Rights beneficially owned on the date
hereof, or over which Stockholder exercises voting power on the date hereof:
Class A Common Stock, par value $0.001 per share
 
Class B Common Stock, par value $0.001 per share
 
Company Stock Options
 
Company Restricted Stock Units
 
Other: ______________ (specify)
 







--------------------------------------------------------------------------------




EXHIBIT A


IRREVOCABLE PROXY
TO VOTE STOCK OF
GREEN DOT CORPORATION


The undersigned stockholder (“Stockholder”) of Green Dot Corporation, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by applicable law) appoints Steven W. Streit, John L. Keatley and John C. Ricci
of the Company, or any other designee of the Company, as the sole and exclusive
attorney and proxy of Stockholder, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the
fullest extent that Stockholder is entitled to do so) with respect to all of the
shares of capital stock of the Company that now are or hereafter may be
beneficially owned by Stockholder, and any and all other shares or securities of
the Company issued or issuable in respect thereof on or after the date hereof
(collectively, the “Shares”) in accordance with the terms of this Irrevocable
Proxy. The Shares beneficially owned by Stockholder as of the date of this
Irrevocable Proxy are listed on the final page of this Irrevocable Proxy. Upon
Stockholder's execution of this Irrevocable Proxy, any and all prior proxies
(other than this Irrevocable Proxy) given by Stockholder with respect to the
subject matter contemplated by this Irrevocable Proxy are hereby revoked with
respect to such subject matter and Stockholder agrees to not, without the prior
written consent of the Company, grant any subsequent proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
shares of Class A Common Stock and Class B Common Stock of the Company that is
in any manner inconsistent with Section 1.01 of the Voting Agreement (defined
below), until after the third anniversary of the date hereof.
Until the third anniversary of the date hereof, this Irrevocable Proxy is
irrevocable (to the fullest extent permitted by applicable law), is coupled with
an interest sufficient in law to support an irrevocable proxy, is granted
pursuant to that certain Voting Agreement and Irrevocable Proxy dated as of even
date herewith by and between the Company and Stockholder (the “Voting
Agreement”), and is granted in consideration of the Company entering into that
certain Separation Agreement, dated as of the date hereof (the “Separation
Agreement”), by and between the Company and the Stockholder.
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the third anniversary of the
date hereof, to act as Stockholder's attorney and proxy to vote the Shares, and
to exercise all voting and other rights of Stockholder with respect to the
Shares, at every annual, special or adjourned meeting of the stockholders of the
Company as follows: in accordance with the recommendation of management or the
Board of Directors of the Company with respect to each matter on which the
holders of shares of Class A Common Stock or Class B Common Stock are entitled
to vote.
The attorney and proxy named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. Stockholder may vote the Shares on
all other matters.




--------------------------------------------------------------------------------




All authority herein conferred shall survive the death or incapacity of
Stockholder and any obligation of Stockholder hereunder shall be binding upon
the heirs, personal representatives, successors and assigns of Stockholder.
[Remainder of this page intentionally left blank]


    




--------------------------------------------------------------------------------




This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable. This Irrevocable Proxy may not be amended or otherwise modified
without the prior written consent of the Company. This Irrevocable Proxy shall
terminate, and be of no further force and effect, automatically on the third
anniversary of the date hereof.
Dated: February 24, 2012
 
 
 
Dated:
February 24, 2012
 
 
 
 
 
 
/s/ Mark T. Troughton
 
 
Mark T. Troughton
 
 
 
 
 
 
 
 
Shares beneficially owned on the date hereof:

    
Class A Common Stock, par value $0.001 per share
 
Class B Common Stock, par value $0.001 per share
 
Company Stock Options (Class A)
 
Company Stock Options (Class B)
 
Company Restricted Stock Units
 
Other: ______________ (specify)
 







